UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4312


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL DEXTER BRODIE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cr-00356-BO-1)


Submitted: November 27, 2019                                  Decided: December 5, 2019


Before AGEE and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Michael Dowling, BROOKS, PIERCE, MCLENDON, HUMPHREY &
LEONARD, Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr., United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Phillip A. Rubin,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Dexter Brodie pled guilty, without a plea agreement, to two counts of bomb

threat by mail, in violation of 18 U.S.C. § 844(e) (2012). At sentencing, Brodie argued for

a noncustodial sentence. The district court imposed a term of 21 months’ imprisonment,

the bottom of the Sentencing Guidelines range. Brodie timely appealed, arguing that his

sentence is procedurally unreasonable because the district court failed to consider and

explain its rejection of his arguments in mitigation. We affirm.

       We “review all sentences—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse of discretion standard.” Gall v. United States,

552 U.S. 38, 41 (2007). “If we find such abuse, we reverse unless we conclude that the

error was harmless.” United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010). An error

is harmless if the Government shows “that the error did not have a substantial and injurious

effect or influence on the result and we can say with fair assurance that the district court’s

explicit consideration of the defendant’s arguments would not have affected the sentence

imposed.” United States v. Boulware, 604 F.3d 832, 838 (4th Cir. 2010) (alterations and

internal quotation marks omitted).

       When rendering a sentence, the district court must make an individualized

assessment based on the facts presented.” United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009) (internal quotation marks omitted). The district court must also “address or

consider all non-frivolous reasons presented for imposing a different sentence and explain

why [it] has rejected those arguments.” United States v. Ross, 912 F.3d 740, 744 (4th

Cir.), cert denied, __ S. Ct. __, 2019 WL 4922236 (U.S. Oct. 7, 2019) (No. 18-9654). “The

                                              2
sentencing court’s explanation need not be extensive, but the record must make clear that

the judge actually listened to, considered, and rendered a decision on these arguments such

that this Court can conduct a meaningful review of the sentence imposed.” United States

v. Harris, 890 F.3d 480, 485 (4th Cir. 2018). Although it is sometimes possible to discern

a sentencing court’s rationale from the context surrounding its decision, United States v.

Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006), “an appellate court may not guess at

the district court’s rationale, searching the record for statements by the Government or

defense counsel or for any other clues that might explain a sentence.” Carter, 564 F.3d at

329-30. This Court will not “assume that a sentencing court truly considered a defendant’s

nonfrivolous arguments or his individual characteristics when the record fails to make it

patently obvious.” United States v. Blue, 877 F.3d 513, 521 (4th Cir. 2017) (internal

quotation marks omitted).

       In this case, the district court did not explicitly address Brodie’s arguments that he

should receive a noncustodial sentence because he was a first-time offender, had a strong

support network, was not a danger to others, and had complied with the terms of pretrial

release. Thus, the district court committed procedural error. We conclude, however, that

the error was harmless.

       Throughout the sentencing hearing, the district court emphasized the seriousness of

Brodie’s offense, along with the need for the sentence to provide just punishment,

deterrence, and promote respect for the law. The court also found that Brodie’s crimes

were committed “knowingly, deliberately and continuously” with “planning and cunning

and deception.”    The Government’s sentencing argument, which the district court

                                             3
implicitly adopted, addressed the majority of Brodie’s arguments in mitigation. On this

record, we conclude that the district court would impose the same sentence even if the case

were remanded for the court to address on the record Brodie’s arguments in mitigation.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4